USDC IN/ND case 2:21-cr-00078-PPS-JPK document 21 filed 08/20/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )     NO. 2:21CR78-PPS/JPK
                                              )
 DENEAR LEE SCOTT,                            )
                                              )
               Defendant.                     )


                                         ORDER

       This matter is before me on the findings and recommendation of Magistrate

Judge Joshua P. Kolar relating to defendant Denear Lee Scott’s agreement to enter a plea

of guilty to Count 3 of the indictment, pursuant to Rule 11 of the Federal Rules of

Criminal Procedure. [DE 16.] Count 3 charges Scott with violated 18 U.S.C.

§924(A)(1)(a) by making a false statement with respect to information required by law

to be kept in the records of a federally licensed firearms dealer. Following a hearing on

the record on August 5, 2021 [DE 19], Judge Kolar found that defendant understands

the charges, his rights, and the maximum penalties; that defendant is competent to

plead guilty; that there is a factual basis for defendant’s plea; and that the defendant

knowingly and voluntarily entered into his agreement to enter a plea of guilty. Judge

Kolar recommends that the Court accept defendant’s plea of guilty and proceed to

impose sentence. Neither party has filed a timely objection to Judge Kolar’s findings

and recommendation.
USDC IN/ND case 2:21-cr-00078-PPS-JPK document 21 filed 08/20/21 page 2 of 2


       ACCORDINGLY:

       Having reviewed the Magistrate Judge’s findings and recommendation

concerning defendant Dinear Lee Scott’s plea of guilty, to which no objection has been

filed, the Court hereby ADOPTS the findings and recommendation [DE 19] in their

entirety.

       Defendant Dinear Lee Scott is adjudged GUILTY of Count 3 of the indictment.

       The sentencing hearing is set for Friday, December 10, 2021 at 10:00 a.m.

Hammond/Central time.

       SO ORDERED.

       ENTERED: August 20, 2021.

                                         /s/ Philip P. Simon
                                         UNITED STATES DISTRICT JUDGE




                                           2
